EXHIBIT 10.61

 

--------------------------------------------------------------------------------

 

SERIES 2003A SERIES SUPPLEMENT

 

between

 

PROVENA FOODS INC.,

a California corporation

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

Supplement to Indenture of Trust,

dated as of December 1, 2003

(as Supplemented and Modified)

 

Dated as of December 1, 2003

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATIONS

Section 1.01.

   Definitions    2

Section 1.02.

   Article and Section Headings    2

Section 1.03.

   Interpretation    2

ARTICLE II

THE SERIES 2003A BONDS

Section 2.01.

   Designation; Authorized Amount; Maturity Date    2

Section 2.02.

   Interest Payments; Interest Modes    2

Section 2.03.

   Delivery of Series 2003A Bonds    2

Section 2.04.

   Forms of Series 2003A Bonds    3

ARTICLE III

REDEMPTION OF SERIES 2003A BONDS

Section 3.01.

   Redemption Provisions    4

ARTICLE IV

CREATION OF SERIES 2003A ACCOUNTS;

APPLICATION OF SERIES 2003A BOND PROCEEDS

Section 4.01.

   Creation of Series 2003A Accounts    4

Section 4.02.

   Deposit and Disbursement of Funds    4

ARTICLE V

MISCELLANEOUS

Section 5.01.

   Execution of Counterparts    5

Section 5.02.

   Notices    5

Section 5.03.

   Applicable Law    5 EXHIBIT A DESCRIPTION OF SERIES 2003A PURPOSES    A-1
EXHIBIT B FORM OF SERIES 2003A REPRESENTATION LETTER    B-1 EXHIBIT C FORM OF
SERIES 2003A BOND    C-1

 

i



--------------------------------------------------------------------------------

SERIES 2003A SERIES SUPPLEMENT

 

THIS SERIES 2003A SERIES SUPPLEMENT, dated as of December 1, 2003 (this “Series
Supplement”), between PROVENA FOODS INC., a California corporation (the
“Corporation”), and U.S. BANK NATIONAL ASSOCIATION, a national banking
association organized and existing under the laws of the United States of
America, having a principal corporate trust office in the City of San Francisco,
California, and being qualified to accept and administer the trusts hereby
created (herein called the “Trustee”), supplementing the Indenture of Trust,
dated as of December 1, 2003 (the “Original Indenture”), between the Corporation
and the Trustee.

 

W I T N E S S E T H :

 

WHEREAS, the Corporation desires to provide for the issuance of its
Variable/Fixed Rate Demand Bonds, Series 2003A (the “Series 2003A Bonds”), for
the authorized and lawful purposes described in Exhibit A hereto (the “Series
2003A Purposes”), pursuant to the Original Indenture; and

 

WHEREAS, the Corporation is authorized by law and the Original Indenture, and
deems it necessary and desirable, to issue the Series 2003A Bonds pursuant to
the Original Indenture and this Series Supplement; and

 

WHEREAS, the Corporation has elected to issue the Series 2003A Bonds as an
“Enhanced Series” within the meaning of the Original Indenture; and

 

WHEREAS, all acts and things necessary to make the Series 2003A Bonds created by
this Series Supplement, when executed by the Corporation and authenticated and
delivered by the Trustee as provided in the Original Indenture and this Series
Supplement, the valid, binding and legal general obligations of the Corporation
(ranking pari passu with all other senior unsecured debt of the Corporation),
and to constitute these presents, together with the Original Indenture, a valid
indenture and agreement according to its terms and the terms of the Original
Indenture, have been done and performed, and the execution of this Series
Supplement and the issuance hereunder and under the Original Indenture of the
Series 2003A Bonds created hereby have in all respects been duly authorized, and
the Corporation, in the exercise of the legal right and power vested in it, has
executed this Series Supplement and proposes to make, execute, issue and deliver
the Bonds created hereby:

 

THIS SERIES SUPPLEMENT FURTHER WITNESSETH, and it is expressly declared, that in
order to declare the terms and conditions upon which the Series 2003A Bonds
created hereby are authenticated, issued and delivered, and in consideration of
the premises and the acquisition and acceptance of the Series 2003A Bonds
created hereby by the registered owners thereof and the issuance of the Series
2003A Letter of Credit, if any, the Corporation covenants and agrees with the
Trustee as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATIONS

 

Section 1.01. Definitions. The terms used in this Series Supplement and not
otherwise defined herein shall, except as otherwise stated, have the meanings
assigned to them in the Original Indenture.

 



--------------------------------------------------------------------------------

Section 1.02. Article and Section Headings. The headings or titles of the
several Articles and Sections of this Series Supplement are solely for
convenience of reference and shall not affect the meaning or construction of the
provisions hereof.

 

Section 1.03. Interpretation. The singular form of any word used herein shall
include the plural, and vice versa, if applicable. The use of a word of any
gender shall include all genders, if applicable. This Series Supplement and all
of the terms and provisions hereof shall be construed so as to effectuate the
purposes contemplated hereby and to sustain the validity hereof. All references
to any person or entity defined in Section 1.01 shall be deemed to include any
person or entity succeeding to the rights, duties and obligations of such person
or entity.

 

ARTICLE II

 

THE SERIES 2003A BONDS

 

Section 2.01. Designation; Authorized Amount; Maturity Date. There is hereby
created a Series of Bonds to be known as and entitled “Provena Foods Inc.
Variable/Fixed Rate Demand Bonds, Series 2003A” (the “Series 2003A Bonds”). The
Series 2003A Bonds shall be issuable as fully registered Bonds without coupons
in Authorized Denominations in the aggregate principal amount of $6,300,000, and
shall be executed, authenticated and delivered in accordance with the Original
Indenture. The Series 2003A Bonds shall be initially issued in the name of “Cede
& Co.,” as nominee for The Depository Trust Company (“DTC”), as registered owner
of the Series 2003A Bonds, and shall be held in the custody of DTC pursuant to
Section 2.11 of the Original Indenture. The Corporation shall execute and
deliver to DTC a Representation Letter substantially in the form of Exhibit B
hereto.

 

Section 2.02. Interest Payments; Interest Modes. The Series 2003A Bonds shall be
dated and bear interest as provided in the Original Indenture. The Accrual Date
with respect to the Series 2003A Bonds shall be December 30, 2003. The principal
or purchase price of, premium, if any, and interest on the Series 2003A Bonds
shall be payable in the amounts and at the times set forth in the forms of the
Series 2003A Bonds attached hereto as Exhibit C in any currency of the United
States of America which, on the respective dates of payment thereof, is legal
tender for the payment of public and private debts. The Series 2003A Bonds shall
mature on January 1, 2034. The initial Mode for the Series 2003A Bonds shall be
the Floating Rate Mode. The Series 2003A Bonds shall initially constitute an
Enhanced Series under the Original Indenture. The Series 2003A Bonds shall be
lettered and numbered R-1 and upwards.

 

Section 2.03. Delivery of Series 2003A Bonds. Upon the execution and delivery of
this Series Supplement, the Corporation shall execute and deliver to the
Trustee, and the Trustee shall

 

2



--------------------------------------------------------------------------------

authenticate, the Series 2003A Bonds, and deliver the same to DTC. Prior to the
delivery by the Trustee of any Series 2003A Bond, there shall be filed or
deposited with the Trustee:

 

(a) copies, duly certified by an authorized representative of the Corporation,
of the resolutions adopted by the board of directors of the Corporation
authorizing the execution and delivery of the Original Indenture, the Offering
Agreement, this Series Supplement, the Series 2003A Reimbursement Agreement, if
any, the Series 2003A Representation Letter and the Offering Memorandum, dated
the Closing Date with respect to the Series 2003A Bonds (the “Series 2003A
Offering Memorandum”), and the issuance of the Series 2003A Bonds;

 

(b) original executed counterparts of this Series Supplement, the Series 2003A
Bonds and the Series 2003A Letter of Credit;

 

(c) certified copies of executed counterparts of the Original Indenture, the
Offering Agreement, the Series 2003A Reimbursement Agreement, the Series 2003A
Representation Letter and the Series 2003A Offering Memorandum;

 

(d) a written order of the Corporation, directed to the Trustee, instructing the
Trustee to authenticate the Series 2003A Bonds and to make them available for
delivery to DTC upon payment to the Trustee for the account of the Corporation
of the sum specified in such written order;

 

(e) an opinion of Independent Counsel substantially to the effect that (a) the
Series 2003A Bonds are not subject to registration under the Securities Act of
1933, as amended (the “1933 Act”), or have been registered pursuant to the 1933
Act, and (b) the Original Indenture and this Series Supplement are not subject
to qualification under the Trust Indenture Act of 1939, as amended (the “1939
Act”), or have been qualified pursuant to the 1939 Act;

 

(f) certificates of the Corporation and the Series 2003A Credit Bank, if any,
substantially in the form required by the Offering Agreement;

 

(g) evidence that the issuance of the Series 2003A Bonds will not result, by
itself, in a reduction or withdrawal of the then current rating, if any, on any
other Series of Bonds; and

 

(h) opinions of counsel to the Corporation and the Series 2003A Credit Bank, if
any, substantially in the forms attached to the Series 2003A Offering
Memorandum.

 

Section 2.04. Forms of Series 2003A Bonds. The Series 2003A Bonds and the
Trustee’s certificates of authentication to be endorsed thereon shall be
substantially in the forms attached hereto as Exhibit C, with necessary and
appropriate variations, omissions and insertions as permitted or required by the
Original Indenture and this Series Supplement. Upon compliance with the
requirements of Section 2.05 of the Original Indenture and Section 2.03 of this
Series Supplement, the Trustee shall deliver to DTC a single Series 2003A Bond
in a principal amount equal to the aggregate principal amount of the Series
2003A Bonds, and in the form applicable to Bonds of an Enhanced Series.

 

3



--------------------------------------------------------------------------------

ARTICLE III

 

REDEMPTION OF SERIES 2003A BONDS

 

Section 3.01. Redemption Provisions. The Series 2003A Bonds shall be subject to
redemption prior to maturity in the manner and to the extent provided in
Sections 2.06 through 2.08 of the Original Indenture as reflected in the form of
Series 2003A Bonds attached hereto as Exhibit C.

 

ARTICLE IV

 

CREATION OF SERIES 2003A ACCOUNTS;

APPLICATION OF SERIES 2003A BOND PROCEEDS

 

Section 4.01. Creation of Series 2003A Accounts. Pursuant to Section 3.01(b) of
the Original Indenture, there is hereby ordered and directed to be established
by the Trustee a separate and segregated trust account within the Purchase Fund,
with respect to the Series 2003A Bonds, designated the “Provena Foods Inc. –
Series 2003A Purchase Account.” Pursuant to Section 3.06(a) of the Original
Indenture, there is hereby ordered and directed to be established by the Trustee
a separate and segregated trust account within the Custody Fund, with respect to
the Series 2003A Bonds, designated the “Provena Foods Inc. – Series 2003A
Custody Account.” Pursuant to Section 6.02 of the Original Indenture, there are
hereby ordered and directed to be established by the Trustee two separate and
segregated trust accounts within the Bond Fund, with respect to the Series 2003A
Bonds, designated the “Provena Foods Inc. – Series 2003A Revenue Account” and
the “Provena Foods Inc. – Series 2003A Letter of Credit Account.” Pursuant to
Section 6.05(a) of the Original Indenture, there is hereby ordered and directed
to be established by the Trustee a separate and segregated trust account within
the Disbursement Fund, with respect to the Series 2003A Bonds, designated the
“Provena Foods Inc. – Series 2003A Disbursement Account.”

 

Section 4.02. Deposit and Disbursement of Funds. The proceeds of the sale of the
Series 2003A Bonds shall be deposited with the Trustee on the Closing Date with
respect to the Series 2003A Bonds and applied as follows: (a) accrued interest,
if any, shall be deposited by the Trustee in the Series 2003A Revenue Account of
the Bond Fund, and applied to the payment of interest on the Series 2003A Bonds
on the first Interest Payment Date with respect to the Series 2003A Bonds; and
(b) the balance of the proceeds of the Series 2003A Bonds shall be deposited by
the Trustee in the Series 2003A Disbursement Account, and applied in accordance
with Section 6.05 of the Original Indenture. No approval by the Series 2003A
Credit Bank shall be required prior to the disbursement by the Trustee at the
request of the Corporation of moneys from the Series 2003A Disbursement Account.

 

4



--------------------------------------------------------------------------------

ARTICLE V

 

MISCELLANEOUS

 

Section 5.01. Execution of Counterparts. This Series Supplement may be executed
in several counterparts, each of which shall be an original and all of which
shall constitute but one and the same instrument.

 

Section 5.02. Notices. Except as otherwise provided in the Original Indenture,
all notices, certificates or other communications under the Original Indenture,
with respect to the Series 2003A Credit Bank, if any, shall be sufficiently
given and shall be deemed given when personally delivered or mailed by certified
mail, postage prepaid, or when sent by telecopy (receipt confirmed by telephone)
or telegram, addressed as provided in the Series 2003A Letter of Credit, if any,
or the Series 2003A Reimbursement Agreement, if any.

 

Section 5.03. Applicable Law. This Series Supplement shall be governed by and
construed in accordance with the same laws under which the Original Indenture is
governed and construed.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Series Supplement to be
executed in their respective names by their respective duly authorized officers,
all as of the day and year first above written.

 

PROVENA FOODS INC.

By

  /s/    THOMAS J. MULRONEY            

--------------------------------------------------------------------------------

    Thomas J. Mulroney, Vice President

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

By

  /s/    Illegible            

--------------------------------------------------------------------------------

   

Authorized Officer

 